It is well settled that a finding of civil contempt, predicated upon a violation of a court order, must be based upon a determination that there existed a lawful court order expressing an “unequivocal mandate,” that the person to be held in contempt of such order had actual knowledge of its terms, and that the offending conduct “defeated, impaired, impeded, or prejudiced” a right or remedy of the complaining party (see McCain v Dinkins, 84 NY2d 216, 226; Matter of McCormick v Axelrod, 59 *792NY2d 574, 583; Matter of Hoglund v Hoglund, 234 AD2d 794; Paulmann v Paulmann, 224 AD2d 891, 892). The Supreme Court properly found that the plaintiff was in contempt of court, as the plaintiff impeded the defendant’s efforts to comply with the provisions of the judgment of divorce entered August 16, 2000, which required the parties to sell a piece of property located at 23-14 Broadway in Astoria, Queens.
The plaintiff’s remaining contentions are without merit. Feuerstein, J.P., Smith, Friedmann and Adams, JJ., concur.